Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 17, 18, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Adjakple,” (US 2020/0267753). 
As to claims 1, 8, 17, 18, and  27, Adjakple discloses the invention substantially, including an inventive concept akin to and/or easily to apply for a method, a computer program product and apparatus for reporting a Buffer Status Report (BSR) that is applicable for transmitting a regular BSR or a padding BSR  comprising: 
report a target BSR again is currently satisfied after reporting the target BSR to a base station; and  reporting the target BSR to the base station again when the trigger condition is satisfied, (see Adjakple ¶ 0101 - ¶ 0105, “[a] Buffer Status Report (BSR) may be triggered if any of the following events occur: 
Arrival of data with higher priority than currently in the transmission buffer that is, data in a logical-channel group with higher priority than the one currently being transmitted as this may impact the scheduling decision; 
Arrival of data with higher priority than currently in the transmission buffer that is, data in a logical-channel group with higher priority than the one currently being transmitted as this may impact the scheduling decision; 
Change of serving cell, in which case a buffer-status report is useful to provide the new serving cell with information about the situation in the terminal; 
Periodically as controlled by a time;  
Instead of padding.  If the amount of padding required to match the scheduled transport block size is larger than a buffer-status report, a buffer-status report is inserted”). 
Furthermore, Adjakple discloses the BSR transmission  may be triggered by a number of timers including a retransmission BSR timer, (¶ 0310 “[i]n one example Buffer Status Reporting Option (Option 1), BSRs are common to network slices i.e. buffer status reports are not network slice specific.  In some cases, the buffer statuses are not reported separately for each network slice.  The UE (MAC) may aggregate the buffer status from different network slices and reported it a single buffer status report applicable to data available for transmission in the UL buffers associated with all network slices.  The network may control the buffer status report signaling by configuring the UE for e.g. using RRC signaling, with the following example timers common to network slices: retransmission BSR timer, and buffer status report prohibit timer.  In some examples, the UE may trigger the BSR if any of the following events occurs, presented by way of example and without limitation:  arrival of data, change of serving cell, periodically based on periodic BSR timer, BSR instead of MAC PDU padding.”)
In other words Adjakple teaches the idea for transmitting BRS report that may be used for controlling BSR transmission, wherein the BSR transmission or retransmission may be triggered when a new arrival data having higher priority that the buffering data, when BSR padding is required, or the so-called “target BSR again” is required, or when one of the times is satisfied or the above condition is satisfied.  
Allowable Subject Matter
Claims 2-7, 19, and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        5/6/2021